TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 17, 2015



                                     NO. 03-14-00498-CV


                                 Steven B. Aubrey, Appellant

                                               v.

                                  Susan Kay Steeg, Appellee




         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
          DISMISSED AS MOOT -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the district court on April 24, 2014. Having reviewed

the record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses

the appeal as moot. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.